DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, filed 08/12/2019 is a national stage entry of PCT/US2018/018136, International Filing Date: 02/14/2018.
PCT/US2018/018136 Claims Priority from Provisional Application 62458744, filed 02/14/2017.

Claim Status
Claims 1-4 and 9-20 are pending.
Claims 5-8 are cancelled.
Claims 9-20 are withdrawn as being directed to nonelected inventions.
Claims 1-4 are under examination.
Claims 1-4 are rejected.

Specification
Response to Arguments
Applicant’s arguments, see page 6, filed 11/2/21, and specification amendment, with respect to the specification objection have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Claim Objection
Response to Arguments
Applicant’s arguments, see page 6, filed 11/2/21, and claim cancellation, with respect to the objection to claim 6 have been fully considered and are persuasive.  The objection to claim 5, now cancelled, has been withdrawn as moot. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of treating an allergic disease in a subject, per line 1, in line 3 “the subject” is interpreted to refer back to the line 1 subject, however line 4’s “to a human subject” introduces what could be considered a different subject, rendering the claim unclear and indefinite.
Applicant can overcome this rejection by deleting line 4’s “to a human subject” and inserting –human—before “subject” in line 1 if that is applicant’s intent.
Claim 1 also is rejected due to the term “about” in line 5 because this is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “about” renders the upper limit of the amount of liraglutide to be administered uncertain because it is unclear how far above 1.8 mg per day is encompassed by the claim, and it also is unclear if a lower upper limit, such as 1.5, or 1.6 mg per day, is what is intended. One of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim with this “about” modifying 1.8 mg per day.
Applicant can overcome this rejection by deleting line 5’s “about”.
Dependent claims 2-4 also are rejected on the above bases.

Claim Rejections - 35 USC § 112 – Not further limiting
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to be limited to treating an allergic disease induced by protease-containing aeroallergens, however claim 2, which depends from claim 1, then lists the following ‘allergic diseases’ that are not induced by such aeroallergens, so improperly broadening claim 2’s limitations and scope rather than further narrowing claim 1: food allergy; allergen-induced inflammation; eosinophilic esophagitis; chronic uticaria; atopic dermatitis; occupational allergy; allergic conjunctivitis; stinging insect allergy; inflammatory bowel disease; ulcerative colitis; and Crohn’s disease.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
While claims 3 and 4 are directed to allergic disease conditions that properly further limit claim 1, these claims are rejected based on their dependency from claim 2.

Claim Rejections - 35 USC § 112 – New Matter, Lack of Possession
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has added “in an amount less than about 1.8 mg per day” to the end of claim 1.
The single recitation in the application as filed regarding this amount is as follows, from para 81 of the corresponding PGPUB, “In some embodiments, it can be administered once on day and the daily dose is 0.6-1.8 mg.” The “it” is reasonably interpreted to refer back to liraglutide in the preceding sentences, however 1) there is no support for any amount of liraglutide that exceeds 1.8 mg, and the broadest reasonable interpretation of “about” would include an amount exceeding 1.8 mg, so Applicant is not in possession of any such amount;, and 2) there is no support for any amount below 0.6 mg per day, yet the claim as written encompasses amounts below 0.6 mg per day.
Based on the above, claim 1 includes new matter for which applicant was not in possession at the time of filing the application.
Dependent claims 2-4 also are rejected on this basis.

Claim Rejections - 35 USC § 112 – Scope of Enablement, revised
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the symptoms of Alternaria extract-challenge in a rodent model of asthma, this reasonably indicating enablement for alleviating, relieving, altering, remedying, ameliorating, improving, or stabilizing asthma, or a symptom of one or more forms of asthma in a human induced by a protease-containing aeroallergen, does not reasonably provide enablement for treating such allergic disease as “treating” is defined in the specification, by administering the GLP-1R agonist liraglutide as now set forth in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 1 is directed to method of treating an allergic disease in a subject who has an allergic disease induced by protease-containing aeroallergens, comprising administering to the subject a therapeutically effective amount of liraglutide in an amount less than about 1.8 mg per day.  The claim appears to be directed to the subject being a human subject.
The elected GLP-1R agonist is liraglutide, and the elected allergic disease is asthma.  The instant rejection extends beyond these elected species.
The analysis is as follows:
(A) Breadth of Claims: 
The specification, per paragraph 43 of the corresponding Patent Publication No. 2019/0358299, defines “treating” and “preventing” as follows:
[0043] As used herein, the terms "treating" or "treatment"
of a subject includes the administration of a drug to a subject
with the purpose of preventing, curing, healing, alleviating,
relieving, altering, remedying, ameliorating, improving, stabilizing
or affecting a disease or disorder, or a symptom of
a disease or disorder. The terms "treating" and "treatment"
can also refer to reduction in severity and/or frequency of
symptoms, elimination of symptoms and/or underlying
cause, prevention of the occurrence of symptoms and/or
their underlying cause, and improvement or remediation of
damage.

treating to include administration of a drug with the purpose of preventing or curing a disease or disorder, or a symptom of a disease or disorder.  
(B)  The nature of the invention: The invention is generally directed toward administering the GLP-1R agonist liraglutide to (human) subjects to treat (see above) an allergic disease, and/or symptoms of such disease, so is therapeutic in nature.  Among the allergic diseases is asthma (which was elected).
(C) The state of the prior art:  The prior art teaches that administering GLP-1R agonists can have beneficial effects not only in treating type II diabetes, but also has been shown to have beneficial effects for other medical conditions, see for example Viby et al., Endocrinology, Dec. 2013, 154(12):4503-4511 (Viby, previously provided), page 4503 through first partial paragraph of page 4504.
Further regarding (B) and (C) above, Bates et al., Am J Physiol Lung Cell Mol Physiol. 2009 Sep; 297(3): L401–L410, previously provided, teaches that “… asthma is more properly regarded as a syndrome than a disease because it is defined on the basis of clinical characteristics rather than underlying mechanisms, and there remains a great deal of controversy about which of the possible mechanisms are the most important (20). The principal characteristics of asthma are reversible airflow obstruction, hyperresponsiveness of the lungs to challenge with smooth muscle agonists, and airway inflammation. Not surprisingly, allergy heads the list of causative suspects, but it is by no means alone. Exercise, cold air, and emotional stress are also known triggers of asthma (1), leading to the notion that asthma itself represents merely the common clinical endpoint of a number of distinct disease processes (42, 53, 91).”
(D) The level of one of ordinary skill: This is high.
(E)  The level of predictability in the art: Borish, Ann Allergy Asthma Immunol, 117 (2016) 108-114, provided in 8/16/19 IDS, teaches multiple types of asthma, which include differences in genetic or gene control pathways, extrinsic factors such as viruses, other pathogens, environmental exposures, and interactions of these, pages 108-109, and broadly teaches that not all therapies work for all types of asthma, pages 109-114.  The inducement by aeroallergens as now claimed is not the single factor in onset of the allergic disease, nor is the does the complexity of factors leading to such disease state or condition indicate a high predictability to prevent such disease state or condition by administering liraglutide on one or more occasions.

Papadopoulos et al. Clinical and Translational Allergy 2012, 2:21, previously provided, teaches that allergic diseases involve interactions between risk factors, including gene-environment interactions, page 4, and a bullet on page 3 states that therapeutic targets with potential for a complete cure are scarce.  Pages 9-11 categorize different types of allergic diseases, including asthma, rhinitis, ocular and dermatological allergies, including teaching that these often require phenotyping and genotyping to allow effective choice of treatments (e.g., top of page 11 right column).
Accordingly, considering the state of the art including the multiple factors involved in asthma, the broad range of causations and possible etiologies of asthma even when one causative factor is the exposure to a protease-containing aeroallergen, the general knowledge that the therapeutic targets with potential for preventing or for a complete cure are scarce, and the range of different combinations of genetic and environmental factors that may contribute to different allergic diseases, the level of predictability for preventing any allergic disease is low.
(F)  The amount of direction provided by the inventor and (G) The existence of working examples:  
The specification discloses at a high level of generality the claimed methods of treating or preventing an allergic disease in a subject by administering a GLP-1R agonist (essentially stating and listing what the method can achieve).
Numerous allergic diseases are listed, such as in claim 2 and also in the specification at several locations, e.g., page 11 lines 18-25, however the only treatment evaluated, see below, was for asthma.
No specific direction, disclosure, or demonstration was provided for treating (which per above includes preventing and curing) a (human) subject who has or is at risk of developing an allergic disease other than asthma or COPD.  
A first in vivo working example utilized a mouse model challenged with Alternaria extract, and treatment by administering liraglutide, see pages 25-32.  This focused on a specific therapeutic approach for allergic asthma induced by protease-containing aeroallergens.
in vivo working example utilized a mouse model and demonstrated that GLP-1R receptor signaling attenuates RSV-induced type 2 responses, pages 37-45.  This subject matter is not presently being examined.
No teachings or specific guidance was provided for how to prevent or cure an allergic disease caused by a protease-containing aeroallergen, such as how often liraglutide would need to be administered for preventing a particular allergic disease induced by a particular protease-containing aeroallergen, such as those already having occasional symptoms, those experiencing chronic allergies, or those at risk without symptoms.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
Owing to the factors above, the quantity of experimentation needed is expected to be great.  
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. At best only broad statements were set forth in the specification, which does not constitute effective direction for the scope and nature of what is claimed.  Further, the description lacks clear evidence that Applicant has demonstrated how to practice the invention as claimed, particularly regarding preventing or curing any allergic disease induced by protease-containing aeroallergens. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not discuss to any meaningful extent how to achieve this. In contrast, regarding preventing Papadopoulos as set forth above states that therapeutic targets with potential for a complete cure are scarce. Finally, said practitioner would turn to trial and error experimentation to develop, assess and evaluate any number of potential candidate therapeutic molecules, including those selected from polypeptides, antibodies, nucleic acids, aptamers, and small molecules, to treat and/or prevent in any subject, including those not exhibiting symptoms but “at risk” of developing an allergic disease.  Without sufficient guidance and teachings from the specification, even when such were combined with knowledge in the art, this amounts to undue experimentation in view of the high bar for preventing and the wide scope of allergic diseases.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/2/21, and claim amendments, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 112/1 for scope of enablement have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claim 1, see above, noting inter alia that Applicant’s remarks did not address its broad definition of treating that includes preventing and curing. Also, the present rejection stands on its merits, as to the basis of treating including preventing and curing, regardless of Applicant’s arguments and evidence regarding the role and mechanism discovery regarding IL-33 and GLP-1 agonists. Further, in contrast to Applicant’s findings, Bang-Berthelsen et al., Inflamm Bowel Dis 2016;22:2078–2097, on page 2078 concludes that IL-33, GLP-1R, and CCL20 are deregulated in human irritable bowel disease (IBD), and that GLP-1 receptor agonists upregulate IL-33, mucin 5b, and CCL20 in murine Brunner’s glands, so affect gut homeostasis.

Claim Rejections - 35 USC § 102
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/2/21, and amendments with respect to the rejection(s) of claim(s) 1-7 under 35 USC 102 as anticipated by Zhu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments which necessitated further search and examination, resulting in the 35 USC 103 obviousness rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., Int. Jl. Mol. Sci., 2015, 16, 20195-20211 (Zhu), provided in 8/16/19 IDS in view of Kamijo et al., J Immunol 2013; 190:4489-4499 (Kamijo) and Marino et al., American Journal of Health-System Pharmacy, Volume 71, Issue 3, 1 February 2014, Pages 223–226 (Marino), and Bates et al., Am J Physiol Lung Cell Mol Physiol. 2009 Sep; 297(3): L401–L410 (Bates, previously cited and provided).
Claim 1 is directed to method of treating an allergic disease in a subject who has an allergic disease induced by protease-containing aeroallergens, comprising administering to the subject a therapeutically effective amount of liraglutide in an amount less than about 1.8 mg per day.  The claim is interpreted to be directed to the subject being a human subject.
The elected GLP-1R agonist is liraglutide, the elected allergic disease is asthma, and as above instant claim 1 includes that the allergic disease is induced by protease-containing aeroallergens.

Zhu teaches that GLP-1 modulates OVA-Induced Airway Inflammation and Mucus Secretion Involving a Protein Kinase A (PKA)-Dependent Nuclear Factor-KB (NF-KB) Signaling Pathway in Mice, Title. Zhu, Abstract, focuses on evaluating asthma in a mouse model using OVA, measuring specific parameters including mucus generation, NFkB, and PKA, stating in part, “Recent studies found that glucagon like peptide-I (GLP-1) analogs, including liraglutide and exenatide, possessed a potent anti-inflammatory property through a protein kinase A (PKA)-dependent signaling pathway. Therefore, the aim of current study was to investigate the value of GLP-1 analog therapy liraglutide in airway inflammation and mucus secretion in a murine model of ovalbumin (OVA)-induced asthma, and its underlying molecular mechanism.”
Results shown in Figure 4, page 20200, support Zhu’s statement at the bottom of page 20199, “Several studies figured out that the majority of airways of fatal asthmatic individuals were blocked by the gelatinous substance composed of mucus and inflammatory exudates [4,6,7]. In our study, mucus secretion and goblet cell hyperplasia were observed and measured by PAS staining and mucus index. As shown in Figure 4A,B, OVA-induced mucus secretion and goblet cell hyperplasia were significantly attenuated by GLP-1. The mRNA and protein expression of MUC5AC, the major component of mucus in the airway, was analyzed by qPCR and Western blotting. Our data showed that OVA-induced the up-regulation of MUC5AC was markedly inhibited by GLP-1 (Figure 4C,D).”
Zhu also assessed the severity of airway inflammation by evaluating total cells, neutrophils, macrophages, eosinophils and lymphocytes in the bronchialveolar lavage fluid (BALF), and taught that these cells were significantly suppressed by the GLP-1 treatment (i.e., liraglutide), pages 20197-20198.

While Zhu evaluated and demonstrated a beneficial effect of liraglutide treating an OVA-sensitized rodent having been simulated to show allergic inflammation and related deviations, Zhu did not evaluate when the allergic disease is induced by protease-containing aeroallergens, nor did Zhu administer at the claimed daily dosage to a human subject.
Kamijo, however, evaluated the cellular and cytokine effects of protease allergen-induced allergic airway inflammation, Title, Abstract, and its results suggested cooperation of adaptive immune cells and IL-33-responsive innate cells in protease-dependent allergic airway inflammation, Abstract, Figs. 2-8 and accompanying text. Both papain, a protease-containing allergen, and OVA were administered by inhalation, page 4490, left column, so both were aeroallergens as administered. Figs. 5C and 5D demonstrate not only the significant effect of papain on total cells and total IgE versus OVA by itself in wild type mice, but also that papain increased the OVA-specific IgE and IgG1 levels in IL-33-/- mice.  As stated on page 4496, left column, “Results from IL-332/2 mice (Fig. 5) and Rag22/2 mice (Fig. 8) suggest that adaptive immune cells and IL-33–responsive innate cells cooperate in protease allergen–dependent allergic airway inflammation. Papain showed IL-33–dependent adjuvant effect in inducing IgE/IgG1 specific to coadministered OVA (Fig. 5).”
Given this suggested cooperativity, it would have been obvious to administer the same therapeutic agent, liraglutide, that Zhu administered when evaluating allergy-related inflammation with OVA to treat allergy-related lung inflammation (e.g., found in asthma) induced by protease-containing aeroallergens such as evaluated by Kamijo, and there would have been a reasonable expectation of some level of success given this demonstrated cooperativity. The motivation to combine the teachings is based on this cooperativity and the likely advantages conferrable by administering liraglutide to lower the level of inflammation when so administered.
Kamijo does not teach administering any therapeutic agent at the claimed daily dosage level.

Additionally, Zhu, while teaching ameliorative effects of liraglutide in a mouse model that used OVA to induce lung inflammation and other effects, did not explicitly teach treating a human with exenatide to treat asthma or a symptom thereof. 
Regarding the claimed subject being a human subject, as interpreted in this section, Bates, Abstract, teaches that although no “animal model completely recapitulates all features of the human disease,” “Studies in animal models form the basis for much of our current understanding of the pathophysiology of asthma, and are central to the preclinical development of drug therapies.”  Bates also teaches, ”Asthma still appears to be a uniquely human disease despite decades of attempts to recapitulate its features in animals. Nevertheless, animal models of AHR have provided many of the key insights we currently have about the possible causes of asthma and have served as invaluable test beds for pharmacotherapy. Mouse models of asthma now represent the bulk of the scientific industry in this field because they can be explored with the most complete range of biological reagents and genomic knowledge.” (page 9, emphases added)
Given that Zhu demonstrated ameliorative effects on inflammation and other parameters when administering liraglutide to OVA-stimulated mice in its mouse model of asthma, and Kamijo also worked with mice, and given Bates’ clear statement that animal models, of which mouse models represent the bulk of the scientific industry, have served as invaluable test beds for pharmacotherapy, and that animal models more broadly are central to the preclinical development of drug therapies, it would have been obvious to evaluate, and use, and administer, the GLP-1R agonist liraglutide in a human. This is even more pronounced as a probable outcome of the work of Zhu given that liraglutide already was evaluated 
There would have been a reasonable expectation of success given the highly effective ameliorative results, including regarding parameters of inflammation, in the mouse model of Zhu upon administering liraglutide, and the cooperativity indicated by Kajimo.
Accordingly, claim 1 would have been obvious.
Because dependent claims 2-4 include asthma (claims 2 and 4) or allergic lung disease (claim 3), which are the focus of Zhu and Kajimo, claims 2-4 also would have been obvious based on the above bases for claim 1.

Responses to Arguments
Applicant’s arguments, see pages 10-11, filed 11/2/21, and claim amendments, with respect to the rejection(s) of claim(s) 8 under 35 USC 103 applying Zhu in view of Bates have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s claim amendments which necessitated additional search and examination, see above 35 USC 103 rejection. The dosage argument is responded to above with the addition of the Marino reference.
Applicant’s arguments, see page 11, filed 11/2/21, and claim amendments, with respect to the rejection(s) of claim(s) 8 under 35 USC 103 applying Viby in view of Zhu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s claim amendments which necessitated additional search and examination, see above 35 USC 103 rejection.  While Viby remains a relevant reference for use of liraglutide for conditions such as asthma, the above rejection is considered the most relevant for the claims as amended.  The dosage argument is responded to above with the addition of the Marino reference.
pages 11-12, filed 11/2/21, and supported by Exhibits B and C provided 1/20/22 (see attached Interview Summary), with respect to the 35 USC 103 obviousness rejection of claims 1-8 over Toki et al., J. Allergy Clin Immunol., vol. 139, No. 2, page AB81, Abstract 258, 2/1/2017 (Toki), provided in 8/12/19 IDS, in view of Salo et al., J Allergy Clin Immunol. 2006 October ; 118(4): 892–898 (Salo), have been fully considered and are persuasive.  The 35 USC 103 obviousness rejection of claims 1-8 over Toki in view of Salo has been withdrawn. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658